Citation Nr: 0724685	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from May 1965 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellants claims of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to payment of DEA benefits under 
Chapter 35, Title 38, United States Code, and DIC under 
38 U.S.C.A. § 1318 (West 2002).  

Thereafter, the appellant appealed the Board's June 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a Joint Motion to Remand 
filed in December 2006, vacated the Board's decision.  For 
the reasons stated below, the Board has concluded that 
further evidentiary and procedural development is now 
necessary in this matter.

The Board further notes that while the appellant's claims are 
arguably subject to the stay imposed by Chairman's 
Memorandum, No. 01-06-24 (Sept. 21, 2006) pursuant to Haas v. 
Nicholson, 20 Vet. App. 257 (2006), for claims for service 
connection based on exposure to herbicides in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam, since 
the Board is not yet deciding the case, the Board finds that 
this remand is not precluded by the stay imposed pursuant to 
Haas.  In fact, remand action would be required regardless of 
the outcome of Haas, accordingly, remanding the case at this 
time would only expedite the appellate process.


REMAND

In examining the Joint Motion to Remand, the Board notes that 
the parties to the Joint Motion concluded that the Board's 
June 2002 was based on a VA medical opinion that did not 
provide an adequate answer as to the question of whether the 
veteran's lung cancer primarily originated in the lung or was 
metastatic, finding the medical opinion was not supported by 
an adequate rationale and may not have been based on a review 
of the entire claims file.  Therefore, the Board finds that 
it has no alternative but to remand this matter so that a new 
medical opinion can be obtained based on a review of the 
entire claims folder and appropriate rationale.  Thereafter, 
the RO should readjudicate solely the issue of whether the 
veteran died of a presumptive disorder under 38 C.F.R. 
§ 3.307, 3.309 (2006).  

If it is determined that the veteran died of a presumptive 
disorder, any further action on the claims should be stayed 
pending the outcome of the current appeal of the Court's 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Board further notes that the appellant's attorney 
provided additional evidence in support of appellant's claims 
in April 2006, without waiver of the RO's initial 
consideration of this evidence pursuant to 38 C.F.R. 
§ 20.1304(c) (2006) in an attempt to establish actual service 
in Vietnam and exposure to Agent Orange.  In fact, the 
attorney specifically requested that the case be remanded for 
the RO's review of this evidence.  Consequently, the Board 
finds this case must also be remanded to permit the RO's 
initial review of the appellant's most recently submitted 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to a specialist in 
oncology regarding the nature and 
etiology of the lung cancer that caused 
or contributed to the veteran's death 
in March 2002.  The claims file should 
be made available to the physician for 
review in connection with the 
examination.  The examiner should state 
whether it is at least as likely as not 
(50 percent probability or more) that 
the lung cancer that caused or 
contributed to the veteran's death 
primarily originated in the lung (as 
opposed to being metastatic).  The 
examiner should provide a complete 
rationale with respect to his or her 
opinion.  

2.  After pursuing any additional 
development deemed appropriate, and after 
reviewing the evidence submitted since 
the last supplemental statement of the 
case, the veteran's claim should be 
readjudicated solely with respect to the 
issue of whether the veteran died of a 
presumptive disorder under 38 C.F.R. 
§ 3.307, 3.309 (2006).  If it is 
determined that the veteran died of a 
presumptive disorder, the RO should then 
review the additional evidence submitted 
by the appellant and make a determination 
as to whether that evidence establishes 
service in Vietnam and/or actual exposure 
to Agent Orange.  If the claim is denied, 
consideration should be given to whether 
the claims should be stayed pending the 
outcome of the current appeal of the 
Court's decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

